Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannaford et al., US 9538962 B1, hereinafter Hannaford.
Claim 11. 
An augmented reality surgical system for displaying multiple video data to a user (see col. 12 lines 10-14 discloses the HMD 600 may include a motion sensor 604 and/or a gesture sensor 602. The motion sensor 604 may be a gyroscope, accelerometer (e.g., a multi-axis accelerometer), and/or tilt sensor that outputs a head motion signal indicating a measurement of movement of the user's head while wearing the HMD 600), the augmented reality surgical system comprising: 
a wearable display having a see-through display screen that display images while allowing transmission of ambient light therethrough (see col. 11 lines 28-30 discloses each of the lens elements 410, 412 may also be sufficiently transparent to allow a user to see through the lens element); 
a motion sensor connected to the wearable display and configured to output a head motion signal indicating a position and movement of the wearable display (see the bridging paragraph of cols. 11-12 discloses the image capture device 420 may be, for example, a camera that is configured to capture still images and/or to capture video. In the illustrated configuration, image capture device 420 is positioned on the extending side-arm 414 of the HMD 402; however, the image capture device 420 may be provided on other parts of the HMD 402. The image capture device 420 may be configured to capture images at various resolutions or at different frame rates. Many image capture devices with a small form-factor, such as the cameras used in mobile phones or webcams, for example, may be incorporated into an example of the HMD 402. Also see col. 12 lines 66-67 discloses HMD 402 may use one or more gyroscopes and/or one or more accelerometers to detect head movement.); and 
a computer configured to receive a plurality of video data and to control which of the video data is output as a video signal to the display screen based on the head motion signal. See col. 6 lines 21-48 discloses as part of the augmented reality feature of the application, the system may be configured to generate 2D or 4D imagery of the surgical field from the distinct perspective of each user, thereby allowing all team members to view the surgical field. Such images can be transformed by such means as rotation and translation based on the wearer's position relative to the patient's body. These images may be projected onto each team member's heads-up display and superimposed over the respective field of view of that team member. Such imagery could include the patient's internal organs (as captured for example by a laparoscope) and also the position and angulation of surgical instruments, and also a computer graphics model of the surgical instruments, which would move as the actual instruments move. Laparoscopic or other video image data captured during the procedure may be used to generate these images. Further, the system may detect each individual team member's location within the operating room (e.g., based on the location of their respective head-mountable devices) in order to generate the perspective imagery. The resulting display would allow all team members to observe the surgery site and instruments in real time and from their own perspective. This may be useful for avoiding unwanted interactions between surgical instruments where more than one team member is simultaneously operating instruments within the surgical site, such as where a surgeon is operating a surgical robot from a remote robotics console and a surgical assistant is using a laparoscopic instrument.

Claim 12. 
The augmented reality surgical system of claim 11, wherein the computer is configured to rotate and scale a three dimensional anatomical model for display on the display screen based on the head motion signal. See the bridging paragraph of cols. 17-18 discloses the control system may rotate or translate the surgical image data to create additional or modified views of the surgical field, or to create perspective views from the point of view of one or more of the surgical team members based on the member's position relative to the patient's body. The control system may also transform the surgical data by, for example, adding color to certain aspects of surgical video data to highlight a particular anatomical structure or a surgical instrument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hannaford, and further in view of Burdette et al., US 6129670, hereinafter Burdette.

Claim 13. 
Hannaford does not specify the augmented reality surgical system of claim 11, wherein the computer is configured to generate a slice of a three dimensional anatomical model for display on the display screen based on the head motion signal.
However, Burdette teaches at col. 5 lines 40-46 that the three-dimensional tools consist of a three-dimensional rendering of the actual contour slices imaging data. Based upon volumetric patient studies, the prostate volume can be displayed, also see fig. 11. The user has the option of viewing one or a mixture of two-dimensional and three-dimensional surface views on the monitor.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Burdette into teachings of Hannaford in order to provide a novel system and method for real time and/or near real time, three-dimensional visualization of a human organ undergoing invasive treatment.

Claim 14. 
Burdette teaches the augmented reality surgical system of claim 13, wherein the computer is configured to rotate the generated slice of the three dimensional anatomical model for display on the display screen based on the head motion signal. See col. 12 lines 56-63 discloses this motion of the user or user's head can be obtained from the VR tracking system. Given these spatial parameters, the images which are reconstructed in the two eye monitors can be updated in real time, giving the user the illusion of the object really existing in three-dimensional space. The user literally has the ability to walk around the object, viewing it in three-dimensional space.

Claim 15. 
Burdette teaches the augmented reality surgical system of claim 11, wherein the motion sensor is configured to output the head motion signal containing a pitch component that provides an indication of pitch angle of the wearable display. See col. 12 lines 38-40 discloses a virtual reality interface system can be composed of a conventional head mounted display (HMD) 50 shown in FIG. 11 and a 6D (x,y,z, roll, pitch, yaw) tracking system.

Claim 16. 
Burdette teaches the augmented reality surgical system of claim 15, wherein the computer is configured to set an origin reference point for measurement of a yaw component of the head motion signal based on processing the yaw component of the head motion signal during times when the pitch component of the head motion signal is below a defined threshold value. See col. 12 lines 37-63 discloses a virtual reality interface system can be composed of a conventional head mounted display (HMD) 50 shown in FIG. 11 and a 6D (x,y,z, roll, pitch, yaw) tracking system. The HMD 50 consists of two color monitors which mount to a head set in the position directly in front of the eyes. The HMD 50 is based on the principal that whatever is displayed on each monitor is directly incident on the retina for each eye, and hence true three-dimensional images can be created by rendering objects as three-dimensional perspective images for each eye. Given the distance between the eyes (the interocular distance which is approximately 80 mm) and the distance and spherical angles of the distance of the center line between the eyes from the coordinate origin, the two-dimensional images which appear in each of the two monitors can be determined exactly as described above. This results in a true three-dimensional image as perceived by the user. Therefore, as the user moves his or her head or moves around the room, the distance from the origin and the spherical angles also change. This motion of the user or user's head can be obtained from the VR tracking system. Given these spatial parameters, the images which are reconstructed in the two eye monitors can be updated in real time, giving the user the illusion of the object really existing in three-dimensional space. The user literally has the ability to walk around the object, viewing it in three-dimensional space. Also at col. 13 lines 25-50 discloses the 6 DOF tracking system allows for the determination of the spatial position of the user's head and the yaw, pitch, and roll of the head.

Claim 17. 
Hannaford teaches the augmented reality surgical system of claim 11, wherein the computer is configured to select a primary one of the video data that is output as a video signal to the display screen of the wearable display based on a pitch component of the head motion signal being less than a first threshold value. See col. 1 lines 14-17 discloses this surgical data may include surgical images and video, surgical instrument parameters, patient health parameters (e.g., vital signs), lab results, etc.

Claim 18. 
Hannaford teaches the augmented reality surgical system of claim 11, further comprising: a video camera connected to the wearable display to be forward-facing away from the user, wherein the computer includes a gesture interpretation module configured to sense gestures of the user from the video camera and to change the displayed video signal on the display screen based on the sensed gestures of the user. See col. 5 lines 15-22 discloses the verbal and nonverbal communication function, a team member can bring retrieved information to the attention of another team member. Using, for example, verbal commands or gestures, a team member can select other team members or a group with an easy gesture and share or make available certain surgical data with those selected team members. The selected team members may receive a notification that the data has been shared with them. At col. 13 lines 6-7 discloses HMD 402 may interpret certain gestures (e.g., by a wearer's hand or hands) as user input. Also see col. 17 lines 39-57.

Claim 19. 
Hannaford teaches the augmented reality surgical system of claim 11, further comprising: a second wearable display adapted to be worn on another user's head and having a see-through display screen that display images while allowing transmission of ambient light therethrough; a video camera connected to the wearable display to be forward-facing away from the user, wherein the computer communicates video from the video camera through a network to the second wearable display worn by the another user. See col. 5 lines 15-22 discloses the verbal and nonverbal communication function, a team member can bring retrieved information to the attention of another team member. Using, for example, verbal commands or gestures, a team member can select other team members or a group with an easy gesture and share or make available certain surgical data with those selected team members. The selected team members may receive a notification that the data has been shared with them.

Claim 20. 
Hannaford teaches the augmented reality surgical system of claim 11, further comprising: first, second and third set of reference markers respectively connected to the wearable display, a patient and a surgical tool located within a surgical room; a navigation camera system configured to track the first, second and third sets of reference markers; wherein the computer is configured to adjust the video signal to the display screen based on the relative location and orientation of the first, second and third sets of reference markers as tracked by the navigation camera system. See col. 6 lines 21-48 discloses as part of the augmented reality feature of the application, the system may be configured to generate 2D or 4D imagery of the surgical field from the distinct perspective of each user, thereby allowing all team members to view the surgical field. Such images can be transformed by such means as rotation and translation based on the wearer's position relative to the patient's body. These images may be projected onto each team member's heads-up display and superimposed over the respective field of view of that team member. Such imagery could include the patient's internal organs (as captured for example by a laparoscope) and also the position and angulation of surgical instruments, and also a computer graphics model of the surgical instruments, which would move as the actual instruments move. Laparoscopic or other video image data captured during the procedure may be used to generate these images. Further, the system may detect each individual team member's location within the operating room (e.g., based on the location of their respective head-mountable devices) in order to generate the perspective imagery. The resulting display would allow all team members to observe the surgery site and instruments in real time and from their own perspective. This may be useful for avoiding unwanted interactions between surgical instruments where more than one team member is simultaneously operating instruments within the surgical site, such as where a surgeon is operating a surgical robot from a remote robotics console and a surgical assistant is using a laparoscopic instrument.
Claims 1-4 are rejected with similar reasons as set forth in claims 11-20 above based on obviousness. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary person in the art to recognize the teachings of features recited in the patent claims are similarly recited in the current claimed invention, e.g., the virtual floating may be interpreted as 3d anatomical model, or e.g., the threshold values or rotating may be considered as the adjusting the anatomical model. See the comparison table below illustrates between claim 1 of the current application and the patent’s claim.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  US 10580217 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary person in the art to recognize the teachings of features recited in the patent claims are similarly recited in the current claimed invention, e.g., the virtual floating may be interpreted as 3d anatomical model, or e.g., the threshold values or rotating may be considered as the adjusting the anatomical model. See the comparison table below illustrates between claim 1 of the current application and the patent’s claim.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  US 10546423 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary person in the art to recognize the teachings of features recited in the patent claims are similarly recited in the current claimed invention, e.g., the virtual floating may be interpreted as 3d anatomical model, or e.g., the threshold values or rotating may be considered as the adjusting the anatomical model. See the comparison table below illustrates between claim 1 of the current application and the patent’s claim.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  US 11062522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary person in the art to recognize the teachings of features recited in the patent claims are similarly recited in the current claimed invention, e.g., the virtual floating may be interpreted as 3d anatomical model, or e.g., the threshold values or rotating may be considered as the adjusting the anatomical model. See the comparison table below illustrates between claim 1 of the current application and the patent’s claim.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  US 11176750 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary person in the art to recognize the teachings of features recited in the patent claims are similarly recited in the current claimed invention, e.g., the virtual floating may be interpreted as 3d anatomical model, or e.g., the threshold values or rotating may be considered as the adjusting the anatomical model. See the comparison table below illustrates between claim 1 of the current application and the patent’s claim.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  US 11461983 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary person in the art to recognize the teachings of features recited in the patent claims are similarly recited in the current claimed invention, e.g., the virtual floating may be interpreted as 3d anatomical model, or e.g., the threshold values or rotating may be considered as the adjusting the anatomical model. See the comparison table below illustrates between claim 1 of the current application and the patent’s claim.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/706948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary person in the art to recognize the teachings of features recited in the patent claims are similarly recited in the current claimed invention. See the comparison table below illustrates between claim 1 of the current application and the copending application’s claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Current Application

US 10013808 B2

Claim 1. 
An augmented reality surgical system comprising: 


a wearable display adapted to be worn on a user head and having a see-through display screen that display images while allowing transmission of ambient light therethrough; 
a navigation camera system configured to track reference markers connected to the wearable display and reference markers connected to a patient; and 
a computer configured to: 
compute the relative location and orientation of the reference markers connected to the wearable display and the reference markers connected to the patient as tracked by the navigation camera system;
 























adjust a three dimensional anatomical model that has been created by medical imaging equipment based on the computation of the relative location and orientation of the reference markers connected to the wearable display; and
 display through the display screen a video signal containing the adjusted three dimensional anatomical model.

Claim 1. 
An augmented reality surgical system for displaying multiple video streams to a user, the augmented reality surgical system comprising: 
a head mounted display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; 

a motion sensor connected to the head mounted display and configured to output a head motion signal indicating measured movement of the head mounted display; and 
a computer equipment configured to receive a plurality of video streams from one or more source devices and to control which of the video streams are output as a video signal to the display screen based on the head motion signal wherein the computer equipment selects a primary one of the video streams that is output as a video signal to the display screen of the head mounted display based on a pitch component of the head motion signal being less than a first threshold value wherein based on the pitch component of the head motion signal being above the first threshold value and below a second threshold value, the computer equipment separately feeds different secondary ones of the video streams as a video signal to the display screen of the head mounted display responsive to a yaw component of the head motion signal satisfying different defined yaw threshold ranges, to display virtual floating panels at defined yaw and pitch coordinates relative to the user's head.
Claim 13. 
The augmented reality surgical system of claim 1, wherein the computer equipment recognizes voice commands and/or gesture commands from the user, and defines and/or adjusts the yaw and pitch coordinates of the virtual floating panels displayed through the display screen responsive to the recognized voice commands and/or gesture commands.

Current Application

US 10580217 B2

Claim 1. 
An augmented reality surgical system comprising: 
a wearable display adapted to be worn on a user head and having a see-through display screen that display images while allowing transmission of ambient light therethrough; 
a navigation camera system configured to track reference markers connected to the wearable display and reference markers connected to a patient; and 
a computer configured to: compute the relative location and orientation of the reference markers connected to the wearable display and the reference markers connected to the patient as tracked by the navigation camera system;
 adjust a three dimensional anatomical model that has been created by medical imaging equipment based on the computation of the relative location and orientation of the reference markers connected to the wearable display; and
 display through the display screen a video signal containing the adjusted three dimensional anatomical model.

Claim 1. 
An augmented reality surgical system comprising: 
a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; and a position tracking system configured to track the location of the surgical tool and/or a prosthetic, the display, a surgical site and a target location on the patient, computer equipment configured to: compute the relative location and orientation of the display and the reference markers connected to the patient based on processing an image signal from the at least one camera; generate a three dimensional anatomical image using patient data created by medical imaging equipment that has imaged a portion of the patient; rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient, and further rotate at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display; and generate a video signal based on at least a portion of the three dimensional anatomical image and the location and orientation of the reference makers coupled to the patient and an active surgical instrument, output a video signal to the display screen on the display, wherein the video signal is a graphical representation of a virtual trajectory of a surgical instrument that intersects a target location on a patient, the target location corresponds to a point the surgical instrument impacts the three dimensional anatomical image which is oriented and scaled to match the patient's anatomy, and wherein the virtual trajectory is continuously updated and dynamically displayed to a surgeon who repositioning and reorienting the surgical instrument.

Current Application

US 10546423 B2

Claim 1. 
An augmented reality surgical system comprising: 
a wearable display adapted to be worn on a user head and having a see-through display screen that display images while allowing transmission of ambient light therethrough; 
a navigation camera system configured to track reference markers connected to the wearable display and reference markers connected to a patient; and 
a computer configured to: compute the relative location and orientation of the reference markers connected to the wearable display and the reference markers connected to the patient as tracked by the navigation camera system;
 adjust a three dimensional anatomical model that has been created by medical imaging equipment based on the computation of the relative location and orientation of the reference markers connected to the wearable display; and
 display through the display screen a video signal containing the adjusted three dimensional anatomical model.

Claim 1. 
An augmented reality surgical system comprising: a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; and a position tracking system configured to track the location of the surgical tool and/or a prosthetic, the display, a surgical site and a target location on the patient, computer equipment configured to: compute the relative location and orientation of the display and the reference markers connected to the patient based on processing an image signal from the at least one camera; generate a three dimensional anatomical image using patient data created by medical imaging equipment that has imaged a portion of the patient; rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient, and further rotate at least a portion of the three dimensional anatomical model based on the head motion signal to track measured movement of the head mounted display; and generate a video signal based on at least a portion of the three dimensional anatomical image and the location and orientation of the reference makers coupled to the patient and an active surgical instrument, output a video signal to the display screen on the display, wherein the video signal is a graphical representation of a virtual trajectory of a surgical instrument that intersects a target location on a patient, the target location corresponds to a point the surgical instrument impacts the three dimensional anatomical image which is oriented and scaled to match the patient's anatomy, and wherein the virtual trajectory is continuously updated and dynamically displayed to a surgeon who repositioning and reorienting the surgical instrument.

Current Application

US 11062522 B2

Claim 1. 
An augmented reality surgical system comprising: 
a wearable display adapted to be worn on a user head and having a see-through display screen that display images while allowing transmission of ambient light therethrough; 
a navigation camera system configured to track reference markers connected to the wearable display and reference markers connected to a patient; and 
a computer configured to: compute the relative location and orientation of the reference markers connected to the wearable display and the reference markers connected to the patient as tracked by the navigation camera system;
 adjust a three dimensional anatomical model that has been created by medical imaging equipment based on the computation of the relative location and orientation of the reference markers connected to the wearable display; and
 display through the display screen a video signal containing the adjusted three dimensional anatomical model.

Claim 1. 
An augmented reality surgical system comprising: a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; computer equipment configured to: compute the relative location and orientation of the display and the reference markers connected to the patient based on processing an image signal from the at least one camera; generate a three dimensional anatomical image using patient data created by medical imaging equipment that has imaged a portion of the patient, rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient; and generate a video signal based on at least a portion of the three dimensional anatomical image and the location and orientation of the reference makers coupled to the patient and a surgical instrument, and output a video signal to the display screen on the display, wherein the video signal is a graphical representation of a virtual trajectory of the surgical instrument that intersects a target location on a patient, the target location corresponds to a point the surgical instrument impacts the three dimensional anatomical image which is a oriented and scaled to match the patient's anatomy, and wherein the virtual trajectory is a continuously updated and dynamically displayed to a surgeon who is repositioning and reorienting the surgical instrument.

Current Application

US 11176750 B2

Claim 1. 
An augmented reality surgical system comprising: 
a wearable display adapted to be worn on a user head and having a see-through display screen that display images while allowing transmission of ambient light therethrough; 
a navigation camera system configured to track reference markers connected to the wearable display and reference markers connected to a patient; and 
a computer configured to: compute the relative location and orientation of the reference markers connected to the wearable display and the reference markers connected to the patient as tracked by the navigation camera system;
 adjust a three dimensional anatomical model that has been created by medical imaging equipment based on the computation of the relative location and orientation of the reference markers connected to the wearable display; and
 display through the display screen a video signal containing the adjusted three dimensional anatomical model.

Claim 1. 
An augmented reality (AR) surgical system comprising: a display having a partially transparent display screen that displays images while allowing transmission of ambient light therethrough to allow a user to look through the display screen to view objects: a computer equipment coupled to the display and configured to: generate a three dimensional (3D) anatomical model using patient data created by medical imaging equipment that has imaged a portion of the patient; rotate and scale the 3D anatomical model; generate a video signal based on the rotated and scaled anatomical model; and output a video signal to the display screen; the computer equipment including a gesture interpretation module configured to sense gestures of a user and to change the displayed video signal on the display based on the sensed gestures of the user.

Current Application

US 11461983 B2

Claim 1. 
An augmented reality surgical system comprising: 
a wearable display adapted to be worn on a user head and having a see-through display screen that display images while allowing transmission of ambient light therethrough; 
a navigation camera system configured to track reference markers connected to the wearable display and reference markers connected to a patient; and 
a computer configured to: compute the relative location and orientation of the reference markers connected to the wearable display and the reference markers connected to the patient as tracked by the navigation camera system;
 adjust a three dimensional anatomical model that has been created by medical imaging equipment based on the computation of the relative location and orientation of the reference markers connected to the wearable display; and
 display through the display screen a video signal containing the adjusted three dimensional anatomical model.

Claim 1. 
An augmented reality surgical system comprising: a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; computer equipment configured to: compute the relative location and orientation of the display and the reference markers connected to the patient based on processing an image signal from the at least one camera; generate a three dimensional anatomical image using patient data created by medical imaging equipment that has imaged a portion of the patient, rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient; and generate a video signal based on at least a portion of the three dimensional anatomical image and the location and orientation of the reference makers coupled to the patient and a surgical instrument, and output a video signal to the display screen on the display, wherein the video signal is a graphical representation of a virtual trajectory of the surgical instrument that intersects a target location on a patient, and wherein the virtual trajectory is a continuously updated and dynamically displayed to a surgeon who is repositioning and reorienting the surgical instrument.

Current Application

US 2020/0184729 A1

Claim 1. 
An augmented reality surgical system comprising: 
a wearable display adapted to be worn on a user head and having a see-through display screen that display images while allowing transmission of ambient light therethrough; 
a navigation camera system configured to track reference markers connected to the wearable display and reference markers connected to a patient; and 
a computer configured to: compute the relative location and orientation of the reference markers connected to the wearable display and the reference markers connected to the patient as tracked by the navigation camera system;
 adjust a three dimensional anatomical model that has been created by medical imaging equipment based on the computation of the relative location and orientation of the reference markers connected to the wearable display; and
 display through the display screen a video signal containing the adjusted three dimensional anatomical model.

Claim 1. 
An augmented reality surgical system comprising: a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; computer equipment configured to: compute the relative location and orientation of the display and the reference markers connected to the patient based on processing an image signal from the at least one camera; generate a three dimensional anatomical image using patient data created by medical imaging equipment that has imaged a portion of the patient, rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient; and generate a video signal based on at least a portion of the three dimensional anatomical image and the location and orientation of the reference makers coupled to the patient and a surgical instrument, and output a video signal to the display screen on the display, wherein the video signal is a graphical representation of a virtual trajectory of the surgical instrument that intersects a target location on a patient, the target location corresponds to a point the surgical instrument impacts the three dimensional anatomical image which is a oriented and scaled to match the patient's anatomy, and wherein the virtual trajectory is a continuously updated and dynamically displayed to a surgeon who is repositioning and reorienting the surgical instrument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613